Citation Nr: 1620309	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical disc disease with myelopathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an increased rating in excess of 30 percent for service-connected cervical disc disease with myelopathy.

In April 2010, based on comments made by the Veteran to a VA examiner during a July 2009 VA examination (in connection with the instant claim on appeal), the RO found that informal claims arose for increased evaluations of service-connected radiculopathy of the right upper extremity and weakness of both lower extremities in addition to service connection for radiculopathy of the left upper extremity (all associated with cervical disc disease).  See April 2010 Deferred Rating Decision.  In March 2012, the RO, among other things, granted an increased rating of 40 percent for radiculopathy of the right upper extremity and denied increased ratings for weakness of the right lower extremity, evaluated as 20 percent disabling, and weakness of the left lower extremity, evaluated as 10 percent disabling.  In January 2013, the RO granted service connection for radiculopathy of the left upper extremity and assigned an initial 30 percent rating.  

The Veteran has not filed a notice of disagreement (NOD) with these ratings.  The Board notes that the Veteran had previously submitted a somewhat unclear NOD mentioning radiculopathy of the upper right extremity and weakness of both lower extremities in August 2010, after his informal claims arose but before the rating decisions regarding such matters were issued.  However, in December 2013, during a telephone contact with a VA decision review officer, the Veteran stated that he did not submit a disagreement on the assigned evaluations concerning radiculopathy and confirmed that he continued to disagree with only the evaluation of his cervical spine disability, thus further indicating his satisfaction with the ratings for the neurological impairment related to this service-connected disorder.  See December 2013 Report of General Information.  As such, these separate ratings concerning the radiculopathy of the upper extremities and weakness of the lower extremities are not in appellate status and therefore are not before the Board.

In November 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a November 2015 supplemental statement of the case, continuing to deny the Veteran's claim for an increased rating.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected cervical disc disease with myelopathy has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for cervical disc disease with myelopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For increased rating claims, in particular, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein and VA's duty to assist and of his responsibilities in the adjudication of his claim via a letter dated in June 2009, prior to the initial adjudication of the claim in August 2009.  The Board finds that this letter complied with the requirements of Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports and opinions, and statements from the Veteran and his representative.  The VA treatment records included records dated from January 2010 to May 2015, in accordance with the directives of the Board's January 2015 remand.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was provided VA examinations in July 2009 and January 2014 in connection with his increased rating claim.  Also, pursuant to the Board's January 2015 remand, the Veteran was afforded an additional VA examination in July 2015.  The Board finds that this examination report, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Accordingly, the Veteran has been properly assisted in this regard, as he was afforded an adequate VA examination in connection with the rating matter decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, during the November 2014 hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

Lastly, the Board finds that the AOJ substantially complied with its January 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  Specifically, the Board instructed the AOJ to obtain relevant treatment records and to afford the Veteran another VA examination.  As shown above, such actions were accomplished.  The Board therefore concludes that the AOJ substantially complied with the Board's January 2015 remand orders, and no further action is necessary in this regard.

II.  Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to be able to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. 
§§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the Veteran is assigned a 30 percent disability rating for his cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Spine Rating Formula, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees.  Id. at Note (2).  Also, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Under the IVDS Rating Formula, a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the relevant evidence of record, in June 2007 and September 2007, the Veteran presented for a private consultation with Dr. M., complaining of chronic neck pain.  The doctor gave the Veteran a prescription for an MRI and also for flexion-extension radiographs of the cervical spine.  The MRI of the cervical spine revealed the following: no Chiari malformation; no significant spinal stenosis; some stenosis at C2-3 from posterior ligamentous and bony structures; normal lordosis; and slight angulation at C7-T1.  The flexion-extension radiographs revealed no abnormal motion on flexion-extension.  At the time, the Veteran reported that he was working as a travel agent.

In October 2008, the Veteran presented for a private consultation with Dr. L.  At that consultation, the Veteran complained of ongoing cervical spine pain.  Upon examination, the Veteran was observed to have decreased range of motion of the cervical spine and severe myofascial spasticity and dystonia in the right trapezius, levator scapulae and splenius capitis.  

In July 2009, the Veteran was first afforded a VA cervical spine examination.  At that examination, the Veteran complained of moderate to severe constant pain of his cervical spine.  The examiner noted that the Veteran had a normal gait and denied use of canes, crutches, walkers, braces or wheelchairs.  Upon examination, the Veteran achieved forward flexion to 25 degrees.  With repetitive use (times three), the examiner found that range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  He also found that there was no additional loss of function of the cervical spine.  However, the examiner noted that there was evidence of moderate pain with flexion at 15 to 25 degrees, moderate spasm, and moderate tenderness but not weakness.  The Veteran denied any flare-ups regarding his cervical spine condition.  The Veteran also denied any incapacitating episodes during a 12-month period.  At the time, the Veteran reported that he was working as a travel agent.  In regard to his occupation and activities of daily living, the Veteran reported difficulties in constant activity, driving a vehicle, and using a computer due to his cervical spine condition.

In a September 2009 letter, the Veteran's private physician, Dr. L., communicated that he was treating the Veteran for his neck problems.  In particular, the doctor explained that the Veteran's neck condition caused restriction of range of motion of his cervical spine and that it was being treated with botulinum toxin injections every three months.  The doctor further explained that without such injections, "he would have virtually no movement of his neck."  The doctor stated that "[i]f he stopped the treatments, he would have less than 15 degrees of movement with flexion, extension or even rotatory movements."  The doctor also stated that the Veteran could do some types of work, but that he could not do any heavy lifting.  The doctor commented, "I think because of his severe limitations, he is 100 percent disabled."  The doctor continued to say "[h]e cannot manage any type of semblance of quality of life or lifestyle after 6PM" and that "[h]is body simply will not handle the stress of physical labor past that time."  The doctor also said that "[w]ithout the current treatment, his neck would be basically locked in a rigid forward position without any movement to the right, left, forward or backward" and that "[t]he pain would be excruciating, 24/7, and be permanent."  The doctor added that the Veteran's condition could "easily progress into quadriparesis resulting in loss of functioning of all four limbs, bowel and bladder control, and possibly even being placed on a respirator and having a feeding tube."  Lastly, the doctor noted that the Veteran's most recent VA examination occurred after he had been just treated with botulinum toxin injections, which had loosened-up the muscles of his neck and allowed him to "turn his head side to side and up and down."  He then stated, "I can guarantee you, without a shadow of medical doubt, that without the treatment he would have no movement of his neck whatsoever." 

In March 2011, the Veteran presented to a VA medical center (VAMC) for a pain service consult, complaining primarily of neck pain.  On examination, the medical professional found that the Veteran had limited range of motion in any plane and that he moved the upper body in one unit.  The Veteran reported that the pain severity was 7.75 out of 10.  In regard to the pain's effect on his activities of daily living, he stated that he tried to do chores but that his wife had to do most of them, depending on the day.  However, he stated that he was active in his condominium association, went to services at his church, and worked as a clerk for a VA RO.  In April 2011, July 2011, January 2012, June 2012, December 2012, and May 2012, the Veteran presented to a VAMC for neurology consults for chronic neck pain with spasms.  During these visits, it was noted that range of motion was variable, hardly moving in any direction during focused examination, but moving freely when no focused examination was being conducted.

In January 2014, the Veteran was afforded another VA cervical spine examination.  The Veteran reported that he had daily neck pain and severe muscle spasms.  He also reported that he had increased pains during flare-ups, but without functional loss.  Upon examination, the Veteran achieved forward flexion to 10 degrees, with evidence of painful motion beginning at 5 degrees.  The examiner found that the Veteran had no additional limitation in range of motion following repetitive use testing.  The examiner also found that he had no functional loss and/or functional impairment.  The examiner indicated the following: that the Veteran had localized tenderness or pain to palpation; that he had muscle spasm, but not resulting in abnormal gait or abnormal spinal contour; and that he had no guarding.  The examiner also indicated that there was no ankylosis of the spine, and that there were no bowel or bladder problems due to cervical myelopathy.  The examiner noted that the Veteran used no assistive devices as a normal mode of locomotion.  The examiner also noted that the Veteran's cervical spine condition did not impact the Veteran's ability to work.

In April 2014 and October 2014, the Veteran returned to the VAMC for more neurological consults for chronic neck pain with spasms.  During these visits, it was also noted that range of motion was variable, hardly moving in any direction during focused examination, but moving freely when no focused examination was being conducted.

In July 2015, the Veteran was provided with another VA cervical spine examination.  The Veteran reported increased pain in his neck, but no flare-ups.  He reported having functional loss or functional impairment, to specifically include being unable to lift more than 15 pounds.  Upon examination, the Veteran achieved forward flexion to 28 degrees.  The examiner noted that the range of motion itself contributed to functional loss, as the Veteran reported that he was unable to rotate his head from side to side but that he compensated with rotation of his thoracic spine and cervical spine as a single fixed unit.  The examiner noted that only right lateral rotation exhibited pain on range of motion.  However, the examiner commented that this pain did not result in and/or cause functional loss.  The examiner otherwise found that there was no objective evidence of localized tenderness or pain on palpation; that there was no localized tenderness, guarding or muscle spasm; and that there was no additional loss of function or range of motion after repetitive use testing.  The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner concluded that there was no ankylosis of the spine, and that there were no bowel or bladder problems due to cervical myelopathy.  The examiner also concluded that there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner indicated that the Veteran's cervical spine disability impacted his ability to work, as the Veteran stated he was unable to lift his arms above 90 degrees or rotate his neck.

Based on the foregoing, the Board finds that a disability rating in excess of 30 percent is not warranted under the Spine Rating Formula.  Critically, despite the diminished forward flexion documented in theVA examinations (all of which do not demonstrate forward flexion of 15 degrees of less) and decreased range of motion documented in the private and VA treatment records, unfavorable ankylosis of the entire cervical spine was not demonstrated, as is required for a 40 percent rating.  Although Dr. L.'s September 2009 letter stated that without botulinum toxin injections, the Veteran "would have no movement of his neck whatsoever," the doctor also stated in the same letter that without such injections, he would have "virtually" no movement of his neck, suggesting that he would still have some movement.  The doctor also stated in the same letter that if he stopped the injections, the Veteran would have "less than 15 degrees of movement with flexion, extension or even rotatory movements," again suggesting that the Veteran would still have some movement and also contradicting his own statement indicating the contrary.

Additionally, the Board has considered whether a higher rating under the IVDS Rating Formula would be available.  However, crucially, the evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes due to his cervical spine disability, as defined in Note 1 of DC 5243.  The Board acknowledges the Veteran's self-report that he experiences flare-ups of his cervical spine disability.  See e.g., January 2014 VA examination; but see July 2009 and July 2015 VA Examinations.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  Thus, rating the Veteran under the formula for evaluating IVDS based on incapacitating episodes would not avail him of an increased disability rating for his service-connected cervical spine disability.  Rather, the Veteran has reported a progressive worsening of cervical spine symptoms and has described functional impairment due to pain.

The Board notes that the Veteran has repeatedly complained of significant pain as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-207.  However, there is no objective evidence showing significant increased functional impairment due to those reports of pain other than that which has been contemplated by the current rating assigned.  The Veteran has been able to take care of his activities of daily living and, even with repetitive use, there was no substantial loss of motion found on examination.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the current evaluation.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected cervical spine disability.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  As previously mentioned, the Veteran is already in receipt of separate ratings for radiculopathy of the upper extremities and weakness of the lower extremities associated with his service-connected spine disability, and those issues are not presently before the Board.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his lumbar spine disability.   However, the evidence of record does not show that the Veteran has any other neurological abnormalities associated with his service-connected cervical spine disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the Veteran's claim for an increased rating, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 53-56.  For these reasons, the Veteran's claim for an increased rating in excess of 30 percent for cervical disc disease must be denied.

III.  Additional Considerations

The Board additionally finds that the Veteran's cervical spine symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability has been manifested by muscle spasms and limitation of cervical motion, including due to pain.  The schedular rating criteria specifically provides ratings for limitation of motion and muscle spasms (DCs 5235 to 5242), including motion limited to orthopedic factors such as pain (38 C.F.R. §§ 4.40, 4.45, DeLuca), which are incorporated into the schedular rating criteria.  The schedular rating criteria also specifically provide ratings for incapacitating episodes (DC 5243).  In this case, comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted.

Moreover, the Board notes that the rating schedule is intended to compensate for average impairments in the Veteran's earning capacity resulting from service-connected disability in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the cervical spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While the Veteran has reported that his neck disability has impacted his job, the evidence of record, including the Veteran's own reports, demonstrate that he has been gainfully employed during the entire appeal period.  See e.g., June 2009 VA Examination, November 2014 Board Hearing Transcript, pp. 4-5.  Therefore, the matter is not reasonably raised by the record.  


ORDER

Entitlement to an increased rating for cervical disc disease with myelopathy, currently evaluated as 30 percent disabling, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


